Title: To James Madison from James Monroe, 14 August 1800
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle Augt. 14. 1800.
I wrote you two days since & sent the letter to Charlottesville. It is only this moment that I recollect I omited to enquire whether you had heard of the overseer you promised to endeavor to engage for me. I shall take no step relying on him till I hear from you. Perhaps he wod. be satisfied with £50. as it is in a healthy country, and the entire command of the plantation in his hands. But you will do the best you can; since my last my child has had no relapse of his former complaints, but I have recd. a notice which shews I ought to be at Richmd. I wish I had more command of my time, that I might be with you some days before I go down. Our best respects to Mrs. Madison & family. Sincerely I am yr. friend & servt
Jas. Monroe
